                                                Case 2:15-cv-05346-CJC-E Document 433 Filed 10/09/20 Page 1 of 3 Page ID #:24921



                                                 1   McDERMOTT WILL & EMERY LLP
                                                     Jason D. Strabo (SBN #246426)
                                                 2   jstrabo@mwe.com
                                                     2049 Century Park East, 38th Floor
                                                 3   Los Angeles, CA 90067-3218
                                                     Telephone: +1 310 788 4125
                                                 4   Facsimile: +1 310 277 4730
                                                 5   Kerry Alan Scanlon (admitted pro hac vice)
                                                     kscanlon@mwe.com
                                                 6   Jeremy M. White (admitted pro hac vice)
                                                     jmwhite@mwe.com
                                                 7   Julie H. McConnell (admitted pro hac vice)
                                                     jmcconnell@mwe.com
                                                 8   The McDermott Building
                                                     500 North Capitol Street, NW
                                                 9   Washington, D.C. 20001-1531
                                                     Telephone: +1 202 756 8000
                                                10   Facsimile: +1 202 785 8087
                                                11   Attorneys for Defendant Walt Disney Parks
MCDERMOTT WILL & EMERY LLP




                                                     and Resorts U.S., Inc.
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                                                   UNITED STATES DISTRICT COURT
                                                14
                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                15
                                                     T.P., by and through S.P., as next friend,   CASE NO. 2:15-cv-05346-CJC-E
                                                16   parent, and natural guardian, et al.,
                                                                                                  WALT DISNEY PARKS AND
                                                17                            Plaintiff,          RESORTS U.S., INC.’S
                                                                                                  APPLICATION TO FILE UNDER
                                                18           v.                                   SEAL UNREDACTED DOCUMENTS
                                                                                                  CONTAINING CONFIDENTIAL
                                                19   Walt Disney Parks and Resorts U.S., Inc.,    INFORMATION
                                                20                            Defendant.          Judge: Hon. Cormac J. Carney
                                                                                                  Trial Date: To Be Determined
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                      Disney’s Application To File Under Seal                     (No. 2:15-CV-05346-CJC-E)
                                                Case 2:15-cv-05346-CJC-E Document 433 Filed 10/09/20 Page 2 of 3 Page ID #:24922




                                                 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                                                 2   RECORD:
                                                 3          PLEASE TAKE NOTICE THAT defendant Walt Disney Parks and Resorts
                                                 4   U.S., Inc. (“Disney”) respectfully applies to file under seal certain unredacted
                                                 5   documents designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL by the
                                                 6   parties, pursuant to Local Rule 79-5.2.2 and the Protective Order entered in this
                                                 7   action on August 19, 2016 (Doc. 76). Specifically, Disney will be filing documents
                                                 8   containing confidential information in connection with its Motions for Summary
                                                 9   Judgment on the claims of the phase IV bellwether plaintiffs K.A.C., J.L.C., V.J.B.,
                                                10   S.L.B., Y.Z., and M.Y.R. Plaintiffs do not oppose this application.
                                                11          A Declaration and Proposed Order are filed concurrently herewith.
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW




                                                     Dated: October 9, 2020                    Respectfully submitted,
                               LOS ANGELES




                                                13
                                                                                               McDERMOTT WILL & EMERY LLP
                                                14
                                                15
                                                                                               By:    /s/ Jeremy M. White
                                                16                                                   Jeremy M. White
                                                17                                                   Attorney for Walt Disney Parks and
                                                                                                     Resorts U.S., Inc.
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                     Disney’s Application To File Under Seal         -1-                    (No. 2:15-CV-05346-CJC-E)
                                                Case 2:15-cv-05346-CJC-E Document 433 Filed 10/09/20 Page 3 of 3 Page ID #:24923




                                                 1                                  CERTIFICATE OF SERVICE
                                                 2          I certify that on October 9, 2020, I electronically filed the foregoing with the
                                                 3   Clerk of the Court for the United States District Court, Central District of California,
                                                 4   by using the CM/ECF system. Participants in the case who are registered CM/ECF
                                                 5   users will be served by the CM/ECF system.
                                                 6
                                                                                                     /s/ Jeremy M. White
                                                 7                                                  Jeremy M. White
                                                 8
                                                 9
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                     Disney’s Application To File Under Seal                             (No. 2:15-CV-05346-CJC-E)
